Order entered December 4, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01370-CV

                             IN RE PETER SWART, Relator

                Original Proceeding from the 256th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-16-24538

                                        ORDER
                       Before Justices Bridges, Brown, and Boatright

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We LIFT the Court’s November 12, 2018 stay of all trial court proceedings.


                                                   /s/   ADA BROWN
                                                         JUSTICE